One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(BG) Bulgaria's Abandoned Children, the documentary screened on BBC 4, describing the conditions in and attitudes to the inmates of the social care home for physically and mentally disabled children in the village of Mogilino, has evoked tempestuous response in the Bulgarian and international community. This makes me tell what steps have been undertaken.
First of all, we sent inquiries to the Minister of Labour and Social Policy and to the Chairperson of the State Agency for Child Protection. We demanded that the home be closed down and the de-institutionalisation process be accelerated. The Ministry sent an answer to our inquiry.
Secondly, we appealed to international non-governmental organisations providing social services to disabled people. Among them is Betel, the largest charity organisation in Europe with 150-year-long experience in providing care to mentally disabled people. Its experts responded to my request to visit the home in Mogilino together and seek specific solutions to the problems.
The government is primarily responsible for the provision of the necessary material and technical conditions at these homes amd for the support of the children. What we need, however, is a changed concept of social services to children with severe mental disabilities and changed attitude to them on part of society and institutions. The isolation of these children in hardly accessible villages and small towns is a practice long abandoned in Europe. Problems will not be resolved by hiding the truth but by the concerted efforts of all of us.
(ES) Mr President, this Parliament is internationally recognised as an institution of freedom and human rights which respects international law and the United Nations system.
In view of this, many of us would like to hear Parliament's own assessment, and that of its President, of the outcry produced by the public disclosure of conversations between Presidents Bush and Aznar in 2003 at Crawford Ranch shortly before the invasion of Iraq.
Aspects of that conversation are extremely serious because they demonstrate a total lack of respect for the United Nations, disdain for trans-Atlantic relations and disregard for international law.
We all had suspicions that something had occurred along these lines but never before has the evidence been so clear; so clear that it requires Parliament to take a stance if only to state that such a shameful thing must never occur again.
- (LT) The fact that reports by European politicians on global warming, energy saving and similar issues are received with indifference in most European countries is cause for concern. Similarly, regions, provinces and other administrative units do not give these problems the consideration they are due. Cases where energy is wasted and the consequences of global warming are neglected can easily be seen everywhere. For example, almost every day on my way from Brussels to Luxembourg I see street lights stretching over tens of kilometres, but no-one, neither Wallonia nor Belgium or the provinces, admits responsibility.
On the other hand, very often, even within the European Parliament, our words do not match our deeds. It is beyond my comprehension why, at every sitting at Strasbourg, each Member is handed around 200-300 pages of stenographs and protocols. In my opinion, we should have this material only on the Internet and put a stop to printing it out.
(PL) Mr President, on 10 October two activists from the Polish Association in Belarus, Angelika Borys and Igor Bancer, were arrested again in Grodno. They were charged under the pretext of hooliganism and Bancer was sentenced to ten days' imprisonment, whilst Borys was fined the equivalent of about fifteen times the average monthly salary in Belarus. It is well known, however, that the real reason for their arrest was the planned demonstration by the opposition against the authoritarian regime of Alexander Lukashenko. The Belarus authorities have again demonstrated that organisational independence and freedom will not be tolerated in that country. Fear, arrests under any pretext, and maligning western countries are the methods that Lukashenko has used for a long time to maintain his tyrannous rule.
Mr President, we cannot allow such widespread breaches of the human rights of personal dignity and freedom to take place right next to the European Union. Europe cannot be democratic if Belarus is not a free country. Let us increase our spending to help Belarus society to escape from the tyranny of dictatorship. Let us demand that the rights of ethnic minorities be respected, that arrests without just cause be stopped and that political prisoners be freed. This is the only way to change the one tyranny and dictatorship in Europe.
(SV) Thank you Mr President. I would like to speak about the Turkish Parliament's decision to authorise the Turkish military to go into the only relatively calm region in Iraq. It now looks as though we will be able to include these events in our discussion on the general report on Wednesday. I hope that everyone will have the opportunity to be involved in the process and to table amendments, as this is a big threat to peace in the region. It highlights the problem of the military exerting pressure and pushing through decisions. We must now ensure that the government resists, that there are no troops and that no one is provoked into going into Iraq with military forces. If there is anything they have too much of, it is the military. If there is anything they have too little of, it is normal discussion between people and that is what we must support. Thank you.
(ES) Mr President, it is almost as if the European Union were subject to a news and activity blackout with regard to the systematic violations of human rights perpetrated by the Kingdom of Morocco in relation to the occupied territories of the Western Sahara.
They have us well trained. None the less, Parliament deserves an explanation from the Kingdom of Morocco concerning the delegation, which was not able to visit those occupied territories.
Two further pieces of information should be added to those already given: first, Morocco refused to allow the Human Rights Association - the association is called 'CODESA' - to hold its Congress in the occupied territories and, secondly, the United Nations has still not published the report by the High Commissioner for Human Rights who was visiting the occupied territories to compile a full report on the situation there. That report has not been published to date.
I urge the European institutions - this Parliament, the European Commission and the Council, to bring this situation to an end.
Mr President, Gordon Brown said today that there will be no need for another EU Treaty for at least 10 years. He knows full well that there will never be a need for another Treaty. The proposed Reform Treaty is a self-amending Treaty. What little will be left of sovereign power can be transferred to the EU by decisions of the European Council without recourse to Parliament, let alone the people.
The Reform Treaty formally states the legitimacy and supremacy of EU law over national law. If the British Houses of Parliament accept and practise the provisions of the Reform Treaty as superior and at the expense of existing English and Scottish law, then it is an act of treason under the existing treason laws. Any member of the House of Commons or House of Lords that votes for ratification of the Reform Treaty is therefore, literally, a traitor to their country.
(Laughter)
Go and look at the treason laws if you do not believe me!
We should exercise caution in the use of such terms, Mr Batten.
(EL) Mr President, ladies and gentlemen, a year before the start of the Beijing Olympic Games, worrying messages are being daily given out to the public at large. This time it is not a case of human rights or environmental pollution, but the decision by the Organising Committee and the authorities of the People's Republic of China to ban any type or form of religious worship by participants in the Olympic Games. In contravention of the agreements adhered to since the beginning of the Olympic Games and signed by the Chinese authorities and the International Olympic Committee, and religious symbols such as the Bible, the New and the Old Testaments, places of prayer and even the crucifix on a chain round the neck of a male or female athlete will be banned.
As a Christian I am deeply saddened. I hope that the international community and the EU will duly prevent the Organising Authority of the 2008 Olympic Games from implementing these unprecedented measures.
(Applause)
(FR) Mr President, colleagues, on 3 October the Michelin group announced that it is to cease tyre production at its Toul plant. More than 800 jobs are likely go by 2009, although neither the company's industrial performance nor its financial results indicate any crisis behind these redundancies. Shareholders are selling off equity at a profit, on the back of the restructuring announcement, while ordinary men and women come to terms with the fact that they alone will bear the brunt of the situation. I should like to put on record before the House how much I respect the trade union representatives and workers who, despite the deeply gloomy prospect they face, have shown a tremendous sense of responsibility from the outset. The issue now is not about finding a humane way of closing a factory; it is about finding ways of retaining jobs in areas such as this, which can be extremely hard hit. The workforce in Toul expects the EU to create systems of protection and organisation that will be capable of securing workers' social rights, helping people to get back into employment, and putting compensation funds to good use in relaunching industrial projects. What they need is the flexisecurity that we, as European Socialists, have been urging; but it is also essential to encourage adaptation to industrial competitiveness and explore ways of promoting an integrated industrial policy for the benefit of all the areas in Europe currently affected by restructuring.
Mr President, I would like to draw your attention to the deteriorating situation on the border between Iraq and Turkey. On Sunday morning, 12 Turkish soldiers and 32 Kurds were killed in a Kurdish ambush. As we already know, the Turkish Parliament has approved the invasion of Kurdish-populated areas in northern Iraq. At the same time, the Prime Minister of Turkey, Tayyip Erdogan, has said that his Government is ready to give orders to the army to attack the bases of the Kurdistan Workers Party in northern Iraq. Hence, there is a strong probability of an escalation into a serious military conflict in northern Iraq.
Since Turkey is officially an EU candidate country, is it not time for us to act to try to stop a military conflict between Kurdish fighters and the invading Turkish troops? Otherwise the situation might really destabilise in this fragile region and bring about frightening and unforeseeable consequences.
(PL) Mr President, last week the European Parliament welcomed to a group of people with multiple sclerosis. There was an exhibition, concert and conference dedicated to the issue of people who suffer this terrible condition. They were looking for assistance with their difficulties from Parliament, but, in Brussels, they were met with extreme discrimination.
The chairperson of the association, who has severe impairment of sight and hearing, and who is in a wheelchair, has a guide dog to help her. The airline Wizzair refused to allow the dog on board, even though their regulations state that it is possible to transport guide dogs belonging to blind or deaf persons, and the online purchase of the ticket also included the dog. It was only after an hour of discussions that it was finally decided to treat the situation as exceptional and the passenger and the dog were taken on board. This situation undoubtedly had a negative impact on her health.
(BG) My country Bulgaria is on the eve of the first local elections to be held after the accession to the European Union. Therefore they are different and charged with lots of expectations derived from the new European realities. Capable and active people should be elected to local authorities to work skilfully with EU funds. Bulgaria stands a good chance to absorb almost seven billion Euro over the period 2007 - 2013 as a full EU member. However, it is much more important for these resources to reach the people who need them most rather than to sink into the coffers of companies or political parties. Since Europe is Europe of the regions and decentralisation is an irreversible process, the role of the people involved in local government is growing.
Bulgaria has repeatedly and justifiably been criticized for its insufficient administrative capacity and for the shortcomings in the work of institutions. Having received the trust and confidence of our European partners and having become part and parcel of the big European family, we should make the next important step, too, i.e. to elect mayors and municipal councillors capable of working not only at the regional and national level but at the European level, as well. As a representative of Bulgaria in the European Parliament, I find it very important for highly qualified and competent people to be elected to local authorities. Entering the common European home, we have to make our personal efforts to gain our well deserved place rather than receive it as a gift.
(HU) Mr President, tomorrow Hungary celebrates the anniversary of the 1956 Hungarian Revolution and fight for freedom. The past few years, and the debates that have taken place on the nature of Hitlerism and Stalinism and the damage they caused, including debates in this House, have demonstrated that Europe's more fortunate western half experienced history very differently from the ten newly acceded central European Member States.
Likewise, 9 May has a different meaning for us. For us it was not just the date of liberation, but also the start of occupation. Three central European events, acts of opposition to the Soviet Union and Soviet-style Communist dictatorships - the Hungarian Revolution of '56, the Prague Spring of '68, and the Polish Solidarity (Solidarność) movement - have nevertheless become part of our common European history. The uniqueness of 1956 lies in the fact that no other uprising involved a people taking up arms against the world's largest army, the Soviet army, and no other case involved a country declaring its neutrality.
All the goals for which the heroes of 1956 were fighting - democracy, the rule of law, and liberty - were realised with the regime change. If we Hungarians can be proud of anything in the 20th century, we should be proud of the 1956 Revolution and the role we played in Germany's reunification. Thank you for your attention.
(RO) The use of cyanides is one of the current gold and silver mining methods. I would like to emphasize that the effects of such a mining process may lead to the irreversible destruction of ecosystems and seriously harm the human body, since cyanide is one of the substances that pass unchanged into underground waters, the main existent source of drinkable water. In the context of global warming, cyanide has the role of changing the temperature and precipitations pattern, generating floods and landslides. The accident that happened in Romania, in Baia Mare, in the year 2000, when, following the crack of a tailing pond, approximately 100,000 m3 of water contaminated with cyanide and heavy metals was spilled, caused the biggest catastrophe in Eastern Europe since Chernobyl. This triggered a mining law reform in Romania by introducing an amendment to the Parliament, which prohibited the use of cyanide in mining.
Mr. President, I express my wish to see Romania's example followed by the other European Union countries, as well, so that the prohibition of cyanide shall become an European rule eventually.
Mr President, on Thursday this week, this House will vote on the 2008 budget. Bearing in mind that the Court of Auditors is due to report back next month, I want to draw your attention to the Interinstitutional Agreement signed between the three Institutions in 2006. Under Article 44 of that agreement, all Member States are obliged to give certification for financial transactions involving EU monies. I am advised that under the current programme the Commission will not receive relevant information from the Member States until 15 February 2008. Only at that point can the common standards in accountancy and internal controls be identified. This means that it is unlikely the Court of Auditors will receive the required information for a further two years. That is not acceptable. Not only does it contravene the spirit of the Interinstitutional Agreement, but the ongoing failure to achieve a satisfactory audit report seriously undermines the credibility of this House. I urge you, Mr President, to take every opportunity to insist that Member States attach far greater urgency to this matter in the future.
(FR) Mr President, ladies and gentlemen, the United Nations has set 10 December next as the deadline for determining the future status of Kosovo. However, with the Kosovan authorities threatening to declare independence unilaterally, Serbia arguing for a system of broad autonomy and Russia vetoing the UN special envoy's proposal for supervised independence, the situation is critical. My concern is to highlight the key role that the European Union will have to play in resolving the crisis.
It is our collective wish that the Union should have a High Representative for the Common Foreign and Security Policy. But what credibility can that appointment carry if we are incapable of playing our part in finding a specific solution to the Kosovo situation, which is still officially classed under foreign affairs although it is in fact a matter of internal concern to the Union? The EU therefore needs to demonstrate a sense of direction and a clear vision that reflects compromise between the Serbian and Kosovan demands, while taking care not to open the Pandora's Box of partition; and it needs to speak out on the future of Kosovo and make its voice heard in the concert of nations.
(HU) Thank you for the opportunity to speak, Mr President. The European Parliament delegation to Chile met not only with Chilean MPs, but also with environmental organisations earlier this month in Santiago. In their view, the behaviour of European Union companies locating in Chile is very far removed from the environmental principles they espouse in Europe. The legal and ethical positions on this are clear, but unfortunately the two are diametrically opposed. What these companies are doing may be legally above-board, but ethically it is damaging. A lack of environmental legislation often entices European capital abroad. Relocation of this kind is detrimental to our interests in many ways. We must therefore push for environmental rigour not only within the European Union, but also outside it. The European Union must be the initiator, because a failure to take responsibility towards the next generation on the global scale is now inflicting material and non-material damage on Europe's citizens.
(SK) Allow me to praise the fifth edition of the European Week of Regions and Cities that took place in Brussels from 8 to 11 October 2007. This event provided a unique platform for regions and cities of the entire European Union. They exchanged practical experience and gained knowledge about innovative initiatives in the field of regional development.
We, the Members of the European Parliament, also had the opportunity to meet regional politicians in the course of interesting events. I would like to thank the Committee of the Regions, the European Commission's Directorate-General for Regional Policy and the European Parliament's Committee on Regional Development for organising this event. I want to thank our President, Mr Hans-Gert Pöttering, for his speech that conferred dignity on this event. Only dynamic European regions with a strong human potential, with brave and enthusiastic regional politicians and well-prepared projects focusing on innovation and the creation of new jobs and cooperating in regional groupings, will be able to cope with the challenges of a globalised world.
(ET) Friday will see the opening of the second European Union-Russia summit this year. We do not meet any other country so frequently, yet problems persist.
Friday's summit is not Mr Putin's farewell visit: he will still be holding Russia's reins in the future. Instead of singing his praises we should be debating how to bring substance to the strategic partnership between Russia and the European Union.
For Europe's security it would be very important to launch the cooperation on crisis management agreed at the meeting of November 2003, especially in respect of frozen conflicts.
In Portugal Russia should be asked to treat Transnistrian separatists declared personae non gratae by the European Union as a genuine partner would, by prohibiting the Transnistrian elite from travelling across Russia's borders. Currently a gang which is sowing instability among Europe's neighbours can travel freely through Russian airports.
This step would not be difficult for Russia, and at the same time would be a sign that Russia will listen to Europe and that we are genuinely partners.
Mr President, following the unifying outcome of the Lisbon Summit last week, it is sad to be reminded that Nicosia is still a Berlin-like divided city in Europe. Since 1963, a so-called Green Line has divided the city and its people into a Greek Cypriot and a Turkish Cypriot sector. This line is closely guarded by Turkish troops on one side and Republic of Cyprus troops on the other. The division is most absurd at Ledra Street, a busy shopping road in the centre of Nicosia, which is cut in half by a glass wall running across it, separating Greek Cypriots from Turkish Cypriots.
Mr President, I beg of you to make an urgent personal plea to the governments of Turkey and Cyprus to take the historic step, without any complicated preconditions and seemingly cheap political excuses, of opening Ledra Street and allowing Greek and Turkish Cypriots to move freely across their capital city. Let the opening of Ledra Street in Nicosia become another symbol of peace and unity for the people of Europe and the catalyst for the solution of the Cyprus problem.
(EL) Mr President, the EU's internet site is today publishing the news that OLAF, in collaboration with the Austrian authorities, has broken up a cycle of illegal Chinese clothing and footwear imports. Damage to the Community budget amounts to EUR 200 million. In view of this breaking story, which is not an isolated event but happening all over Europe, I call on you, ladies and gentlemen, to petition the Commission. Customs checks need to be increased and import restrictions extended beyond the current year. Commercial protection measures for footwear imports need to be made more effective.
(DE) Mr President, I am very pleased that Commissioner Stavros Dimas is here. On this occasion I would like to offer a word of praise for the action taken by the Commission last week on the illegal spring hunting of wild birds in Malta. We have devoted a great deal of attention to this matter, not only in the Chamber but in our Committee on Petitions too. Serving a final warning to the Maltese authorities is, I believe, an important step. I hope that we shall see the fruits of this valuable and judicious political measure next spring and that European laws will be put into practice in the form of an enforced ban on illegal spring hunting.
(PL) Mr President, last year 25 countries in the European Union signed a joint stabilisation and association agreement between Albania and the European Union. Today, 16 months after that agreement was signed, only 10 countries have ratified the document. It is telling that, of this ten, six are new EU Member States: Poland, Hungary, Slovakia, Slovenia, Lithuania and Latvia, and there are four countries from the old EU: Spain, Ireland, Sweden and Luxembourg. I would therefore like to call on the 17 remaining EU countries to ratify this agreement as soon as possible, unless we want the concept of European solidarity to be seen as empty platitudes or slogans.
(SK) Italian authorities have informed the Member States of the European Union, through the European Early Warning and Response System, about an outbreak of tropical fever spread by the chikungunya virus in the Emilia-Romagna region. They have reported 197 cases of the tropical virus. Laboratory tests have confirmed that 14% of the total number of ill people have contracted the virus and it has claimed one victim.
Although there is no reason to panic yet, the European Commission must once more take steps to prepare for the possibility of a large epidemic. The European Centre for Disease Prevention and Control, monitoring communicable diseases, notes that favourable climatic conditions allow the virus to spread, in particular in the Mediterranean region. The risk of the virus being transmitted to other European countries is also high. Infected people can initiate new transmission cycles in other regions of the Union.
(EL) Mr President, last week Arat Dink, son of Hrant Dink, the murdered Turkish journalist , was found guilty by a Turkish court because of a series of articles he had written on the Armenian genocide. Mr Dink, the editor of 'Agos' newspaper, was found guilty according to Article 301 of Turkish Penal Code. This was the article which had been used to condemn his father. Hrant Dink has been given a one-year suspended prison sentence. It is therefore justifiable to ask ourselves what the European Commission is doing to urge Turkey to remove this article from its penal code.
Further, ladies and gentlemen, in the face of Turkey's continuing intransigence, how much more time do we believe Turkey needs before it finally understands that it has European commitments and should therefore behave like a democratic state?
Mr President, there is disturbing news from Slovakia. The Director of the Danube Museum in Komárno, Csaba Fehér, has been threatened with dismissal. Among the charges is that he was co-organiser of an exhibition in the European Parliament last year. That exhibition documented the sufferings of the Hungarian minority under the Czechoslovak Government after 1945 on the basis of collective guilt. The concept of collective guilt is wholly irreconcilable with the civic norms and human rights that are at the heart of the European Union's democratic underpinnings.
Slovakia, as a Member State of the European Union, has accepted those principles in full. So, what the Slovak authorities are doing not only flies in the face of human rights normativity, but implicitly criticises the European Parliament. Slovakia must resolve these contradictions as rapidly as possible.
(RO) Statistics show that the European Union population is aging. Only 35% of the European Union citizens are over 50 years old and only 16% of the European Union population is under 14 years old.
The European Union's demographic policy is a policy that Europe's future depends on. The demographic policy should refer to accessible health services and decent pensions for pensioners, measures to increase the birth-rate in all Member States, as well as to decent, stable and well paid jobs. For this reason, I ask the European Commission to develop, together with the Member States, a Community policy and national strategies as regards the demographic policy. The result of such measures will be seen in the next 20-30 years. Social Europe needs all its citizens and, especially, it needs each citizen to be integrated into society and have a decent living. This is why we have to correlate the population protection and development policies with the demographic policies.
(SK) The Hungarian Guard was once again one of the main topics in Slovakia and Hungary this weekend. All people of good will strive for peace and conciliation between all nations. The present governments in Hungary and the Slovak Republic being what they are, there is the need for a strong Christian-Democratic opposition in the interest of democracy. However, we will not win if we succumb to sentiments and emotions.
I am asking the Hungarian Government to respect the Treaty of Peace signed with Hungary in Paris on 10 February 1947. In this Treaty Hungary pledged never to suffer in the future on its territory the existence and activities of fascist-like political, military and semi-military organisations, spinning revisionist propaganda. I can see nothing better that could be done in the name of peace and mutual understanding between our nations.
Mr President, I would like to comment on a letter that was printed in an Irish national newspaper last week and was signed by, among others, several Members of this Parliament. The context is that Ireland will probably be the only country to have a referendum on what will now surely be called the 'Treaty of Lisbon'. In this letter three demands were made. One of the demands is that the Treaty must be submitted to the citizens in a referendum in each Member State. The second demand goes so far as to demand that the EU national parliaments make appropriate legal and constitutional provisions to allow for referenda.
I have to say that I find these demands astonishing. What about the principle of subsidiarity, where decisions are taken at the most appropriate level, in this case, at the level of the Member States? I suspect that, in some convoluted way, those who want less interference from Europe are in fact themselves promoting the ultimate interference in the business of Member States by demanding that national parliaments change their constitutions and legal provisions to suit the wishes of the letter-writers. That would surely be a democratic deficit!
(EL) Mr President, every year 650 000 people die from smoking-related causes in the EU. It is like a small-scale war. Of these, 80 000 deaths are due to passive smoking. Smoke has been found to contain 4 000 substances, of which 50 are carcinogens. Decades ago the medical community documented the adverse and possibly fatal consequences of smoking. It is our duty to try and reduce smoking and especially to prevent young people from starting. If we are to succeed, strong legislation is needed. Smoking in public places must be banned. Industrial additives in tobacco have to be monitored, researched and restricted. We need monitoring and rigour at sales points. We owe this to the 70% of EU citizens who do not smoke and to the overwhelming majority of smokers who want to give up.
Mr President, along with many Members of this House - perhaps most Members, in fact, given our resolutions - I am dismayed that the European Union intends to allow the Zimbabwean tyrant, Mugabe, to be invited to the EU-Africa Summit in Lisbon in December. Commissioner Michel tells me that the reasons for this - and I would suggest rather perversely - are that we should try not to isolate Mugabe, as this just reinforces his image, and that the EU wants to be seen as a global strategic player. To invite Mugabe to Lisbon is an affront to our principles and is a direct contradiction of the EU's own stated positions. It is a failure of our Africa diplomacy that any African government still has any regard for Mugabe.
Mr President, I know you share our concerns about the appalling situation in Zimbabwe. Can I ask you to do two things: first of all, to convey yet again the strong feelings of this House that Mugabe should not be invited to Lisbon in December, and secondly, to respect the wishes of this House and not attend any EU summit to which Mugabe or any other banned Zimbabwean politicians are invited?
(PL) Mr President, during today's discussions in the European Parliament we shall be considering the report by Richard Corbett on the amendment of Rule 173 of the Rules of Procedure of the European Parliament concerning verbatim reports.
In my view, the committee is not going in the direction that it should. I feel I can say this because of Article 96, which states that 'Parliament shall ensure the utmost transparency of its activities', thus any attempts to restrict the provision of information to European Union States, as well as access to it, undermines this fundamental right and is contrary to the idea of the Union, to the Rules of Procedure of the European Parliament, to existing agreements and breaches fundamental human rights in the European Union.
Surely we are not constructing a European Union in order to have discrimination against smaller nations with less resilient cultures, or, if we are, this should have been stated prior to accession. It is no argument, either, to talk about costs, about financial resources. We spend so much on unnecessary facilities and on administration that we should be able to afford at least to communicate with society.
(PT) Mr President, the largest demonstration in Lisbon in the last 20 years took place on 18 October last, when more than 200 000 people called out by the General Confederation of Portuguese Workers condemned the European Union's neoliberal policies, said 'no' to flexicurity, protested against unemployment, social exclusion and the poverty in which over 20% of the Portuguese people live, and demanded a social Europe.
European leaders cannot ignore this important demonstration. We therefore salute the General Confederation of Portuguese Workers and its members and express our commitment to the struggle to protect the dignity of working people.
Mr President, Howard Stern - sorry, the Stern weekly showed the 'private parts' of the German society by publishing in its latest issue that every fourth German still believes that National Socialism had good sides. Well, if this is true, it may mean that either every fourth German in this hemicycle finds good sides of National Socialism - which would be scandalous in itself - or this German delegation to the European Parliament is not the voice of its whole nation. Recently, Germany was allocated 96 seats. Having taken into consideration the statistics in Stern, it would be wiser, perhaps, to allocate only three seats to that country so that there would be no chance for the fourth one!
However, I agree with Mr Schulz with regard to one thing: in a united Europe, there is no place for the doctrine of nationalism in any dimensions. However, Mr Schulz should take a closer look at the backyard of German hooliganism. As for me, being from Poland, I wish all German Members would speak against nationalism as much as Mr Schulz.
(PL) Mr President, within the psychological framework, feelings such as responsible love for another person, family or one's country - which is given the name of patriotism - are evidence, together with other higher emotions, of a high level of personal development. In contrast with primitive emotions that we share with animals, higher emotions even have a separate area in the brain. Patriotism expresses itself as love for and a desire to nurture national traditions, culture and language, attitudes of respect and devotion to one's own country. These are completely opposed to nationalism and chauvinism, which are characterised by hatred of other people. Patriotism does not permit offence to nations or countries. It is characterised primarily by openness to other countries and respect for their right to sovereignty and independence.
I would like to remind you of the nature of patriotism, particularly after the speeches made by certain left-wing MEPs who have insulted national governments and patriotic attitudes, perhaps because they do not understand the difference between love for one's country and the hatred that characterises such attitudes as chauvinism. In a situation of European integration it is particularly important to differentiate between these completely different concepts that are confused by many people.
Mr President, addressing concerns about energy supply is one of the major and most important issues facing the European Union, linked as it is with concerns about climate change. Security of supply and rising cost, with prices up 100% in the last five years, are major worries.
Well, for Ireland the challenges are particularly great. We face growing demand for energy and yet a high dependency on imported fossil fuels. We are 90% dependent. We need to invest heavily in our infrastructure, work towards liberalising the market and reduce our carbon emissions.
Parliament is looking at an action plan on implementing energy policy for Europe. Within Ireland we are establishing an all-Ireland energy market with the merging of electricity markets north and south. That is positive, but it is not enough. The scale of the market is too small. To achieve a harmonised energy market, inter-connection with the rest of the European Union is vital for Ireland - but that will cost money, and I would urge the Irish Government to look at the use of cohesion funding to make that investment, because it is necessary for the continuation of Irish economic growth.
That concludes the item.